Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
This action is in response to the AF 2.0 amendment filed 6/30/2022.

Examiner’s Amendment-Claims
2. 	The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, Dr. Stephen Schilling at 919 862-2200 on 7/26/2022.

In Claim 68, the phrase “wherein the non-human animal comprises a first genomically integrated expression cassette, wherein the first expression cassette comprises:” is replaced with “wherein the non-human animal comprises a genomically integrated expression cassette, wherein the expression cassette comprises:”.
In Claim 68, the phrase “wherein the first expression cassette further comprises a polyadenylation signal” is replaced with “wherein the expression cassette further comprises a polyadenylation signal”.
In Claim 68, the phrase “wherein the first expression cassette comprises the sequence set forth in SEQ ID NO: 31,” is replaced with “wherein the expression cassette comprises the sequence set forth in SEQ ID NO: 31,”.

In Claim 124, the phrase “wherein the first expression cassette is integrated into a safe harbor locus, and wherein the first expression cassette is operably linked” is replaced with “wherein the genomically integrated expression cassette is integrated into a safe harbor locus, and wherein the expression cassette is operably linked”.  

Election/Restrictions
2. 	Applicant’s election of the following invention without traverse in the reply filed on 8/06/2021 is acknowledged.  
Group IV, claims 68-70, 72, 74, 76, 78-81, 83-84, 86-88, 90-91, 93-94, 97-98, 100, 103-106, 108, 124-131, drawn to a method of increasing expression of a target gene.
Rejoinder
Claims 68-70, 72, 74, 76, 79-81, 83-84, 86-87, 91, 93-94, 97-98, 100, 103, 105-106, 108, 124-128, 130-131 are allowable. The species election requirements for elected Group IV, as well as the restriction requirement between Groups I-VI, as set forth in the Office action mailed on 6/11/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The species election requirement for elected Group IV, and the restriction of invention requirement between Groups I-IV is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 78, 88, 90, 104, and 129 directed to previously non-elected species for Group IV are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


3. 	The following is an Examiner’s statement of reasons for allowance: 
In view of Applicant’s amendments to the claims and arguments of record, the rejections of record are withdrawn.
The prior art does not teach or fairly suggest a method of increasing expression of a target gene comprising a 5’ floxed-stop expression cassette for a dCas9-NLS-VP64-T2A-MCP-NLS-p65-HSF1 (see Fig. 1A below) comprising the nucleic acid sequence of SEQ ID NO:31.
         
    PNG
    media_image1.png
    91
    677
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. 	Claims 68-70, 72, 74, 76, 78-81, 83-84, 86-88, 90-91, 93-94, 97-98, 100, 103-106, 108, 124-131 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1633